The evidence is ample to support the judgment rendered provided the defendants are legally chargeable with any damages whatever by way of demurrage. That question alone requires consideration on this review.
When a bill of lading contains a stipulation for demurrage the acceptance of the goods is evidence of an aggreement on the part of the consignee to pay both freight and demurrage. (Jesson v.Solly, 4 Taunt. 52; Wegener v. Smith, 15 C.B. 285.)
But in the absence of such a stipulation it is generally held that the consignee is not bound to respond in damages in the nature of demurrage, because not being a party to the contract in the bill of lading the contract implied from its subsequent acceptance by him cannot extend beyond the conditions upon which its delivery is made dependent. (Gage v. Morse, 12 Allen, 410; Young v. Miller, 5 E.  B. 775.) A *Page 145 
delay at the place of delivery occasioned by the fault of the consignee, furnishes an exception to the rule. (Ford v.Cotesworth, L.R. [4 Q.B.] 127; Crawford v. Rittenhouse,
1 Fed. Rep. 638.) Here the direct contract of the plaintiff under the bill of lading was with the defendants, who were the shippers of the coal. (Blanchard v. Page, 8 Gray, 281, 290, 295.) Merritt Clark  Co., the consignees, were not parties to it. The delay complained of was not due to any fault on their part. It did not occur at the place of delivery, but at Perth Amboy, where the vessel was loaded. Within the rules alluded to, therefore, the consignees were not liable, as the bill of lading contained no stipulation that the consignees should pay demurrage.
Under a contract of affreightment the shipper is liable for the freight, although as in this case it provides for the collection of the freight from the consignee. The ship owner is not entitled to payment unless he performs his part of the contract, and by providing in the bill of lading that the consignee shall pay, performance is first secured by the ship owner, who is ordinarily amply protected, as he has a lien on the goods carried for the amount due him, and a cause of action against the consignor in case the consignee refuses to pay and his lien proves insufficient or be lost.
The consignee in such cases as to payment of freight being treated as the agent of the consignor.
And if the bill of lading provides for demurrage to be paid by the consignee, the consignor is also liable for its payment in the event that the consignee refuses to pay.
If it be silent on the subject of demurrage in case of detention of the vessel, for loading by the consignor for an unreasonable time, damages in the nature of demurrage may be recovered from him. (Fisher v. Abeel, 66 Barb. 381.)
The contract between these parties did not provide for demurrage, but under it plaintiff was entitled to recover for unreasonable delay.
There was evidence tending to show such delay before the trial court, and it was so found as a fact. The General Term, *Page 146 
on the argument as well as on the reargument, after carefully considering the evidence in such respect, affirmed the finding, and it is now controlling. So far the discussion has proceeded on the assumption that the bill of lading constitutes the real contract of affreightment, and the conclusion necessarily following from that position, is that the plaintiff's recovery is well founded.
The appellants contend, however, that the plaintiff was engaged by the consignees to carry the cargo, and, therefore, the defendants are not liable under the contract, although the delay was unreasonable and wholly due to their fault.
His contention is founded on evidence to the effect that plaintiff agreed with the consignee as to the rate of freight, and he insists that it follows that the defendants were not liable, notwithstanding the terms of the written contract to which they were parties.
A bill of lading has a two-fold character; first, that of a receipt; and second, that of a contract.
The receipt as between the shipper and ship owner is explainable, but parol evidence is not admissible to vary the terms of that portion of it constituting the contract. (Parsons on Shipping, vol. 1, p. 190, and cases cited.)
The acceptance of a bill of lading by the shipper, with knowledge of its contents, makes of that instrument a binding contract, and defines the rights and liabilities of the parties to it. (C.H.  D.  D.  M.R. Co. v. Pontius, 19 Ohio St. 221;  Germania Fire Ins. Co. v. Memphis  C.R.R. Co., 72 N.Y. 90. )
Now, the defendants do not question the acceptance of the bill of lading, with full knowledge of its terms.
The evidence fails even to suggest that there was any understanding or expectation between these parties that their relations were to be other than usually obtains between consignor and ship owner, and such as are evidenced by this contract, although without objection the defendants were permitted to show that the consignees suggested plaintiff for the carrier, and that they agreed with him upon the price to be paid. *Page 147 
But such acts are not necessarily inconsistent with the contract which these parties made.
It is usual for the consignee to pay the freight to the ship owner. Ordinarily, the bill of lading provides that he shall do it. If he be the purchaser as well as the consignee, although treated for commercial reasons as the agent of the consignor in making payment, in practical effect the payment is on his own account, and must necessarily be added to the price paid the consignor for the goods in order to determine the total cost to himself. He is, therefore, directly interested in fixing the rate of freight, and it is not unusual for him to take part in the negotiations for it. But that fact does not constitute him the shipper. The bill of lading names the shipper, and in this case the defendants are so designated, and the acceptance of it by them created a contract with the plaintiff that their relation to each other was that of shipper and ship owner, and that they would severally discharge the obligations which the law had previously declared vested on those entering into such a contract.
In Bacon v. Erie  Western Tr. Co. (3 Fed. Rep. 344), the consignee was charged in damages for occasioning delay to the ship owner, but it appeared that it was also the shipper of the cargo, "and hence, as a party to the contract of affreightment, is accountable for any breach of an obligation imputed by it," citing The Hyperion (7 Am. L. Rev. 457).
The evidence to which we have referred would doubtless have been excluded had objection been properly made. But as it is before us, we have given it such consideration as it seems to merit, and have reached the conclusion that it cannot operate to nullify, destroy or impair the written contract subsequently entered into between these parties, by which the defendants declared themselves to be, as they doubtless were in fact, the shippers of the cargo.
The judgment should be affirmed.
All concur.
Judgment affirmed. *Page 148